Orders of Disposition, Family Court, New York County (Mary Bednar, J.), entered November 21, 1989, which terminated the parental rights of respondent-appellant over her children Christine and Patrick, and committed custody and guardianship to petitioner-respondent and to the Commissioner of Social Services, following a fact-finding determination that respondent had permanently neglected her children by failing to plan for their future despite petitioner’s diligent efforts to reunite the family, unanimously affirmed, without costs.
The credible evidence at the fact-finding hearing demonstrates that respondent permanently neglected her children despite petitioner’s diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [a]; Matter of Jamie M., 63 NY2d 388, 390). While petitioner provided or arranged for therapy, parenting skills training and housing, respondent remained uncooperative and did not seriously address her problems. An agency "is not charged with a guarantee that the parent succeed in overcoming his or her predicaments. Indeed, an agency that has *289embarked on a diligent course but faces an utterly uncooperative or indifferent parent should nevertheless be deemed to have fulfilled its duty” (Matter of Sheila G., 61 NY2d 368, 385).
The court properly determined that the best interest of the children required termination of parental rights to allow adoption by the foster parents (Matter of Star Leslie W., 63 NY2d 136). Concur—Sullivan, J. P., Carro, Ellerin, Ross and Asch, JJ.